UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-35067 SWISHER HYGIENE INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 27-3819646 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4725 Piedmont Row Drive, Suite 400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 364-7707 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check one: Larger Accelerated filer o Accelerated filer þ Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNoþ Number of shares outstanding of each of the registrant's classes of Common Stock at August 7, 2014:17,587,139 shares of Common Stock, $0.001 par value per share. SWISHER HYGIENE INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2014 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets at June 30, 2014 (Unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the Three and Six Months Ended June 30, 2014 and 2013 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2014 and 2013 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 25 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 26 ITEM 1A. RISK FACTORS 29 ITEM 6. EXHIBITS 29 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June 30, December 31, (Unaudited) Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable (net of allowance for doubtful accounts of approximately$1.4 millionat June 30, 2014 and$2.0 millionat December 31, 2013) Inventory, net Deferred income taxes 96 Assets held for sale Other assets Total current assets Restricted cash Property and equipment, net Goodwill - Other intangibles, net Customer relationships and contracts, net Other noncurrent assets Total assets $ $ Current liabilities Accounts payable $ $ Accrued expense Long-term debt and obligations due within one year Liabilities of discontinued operations 62 Total current liabilities Long-term debt and obligations Deferred income taxes Other long-term liabilities Total noncurrent liabilities Commitments and contingencies Equity Preferred stock, par value $0.001, authorized 10,000,000 shares; no shares issued and outstanding at June 30, 2014 and December 31, 2013 - - Common stock, par value $0.001, authorized 600,000,000 shares; 17,587,139 shares and 17,577,323 shares issued and outstanding at June 30, 2014 and December 31, 2013 (1) 18 18 Additional paid-in capital (1) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total equity Total liabilities and equity $ $ All outstanding share amounts and computations using such amounts have been retroactively adjusted to reflect the June 3, 2014 one-for-ten reverse stock split. See Notes to Condensed Consolidated Financial Statements 1 SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (In thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, Revenue Products $ Services Franchise and other Total revenue Costs and expenses Cost of sales (exclusive of route expenses and related depreciation and amortization) Route expenses Selling, general, and administrative expenses Depreciation and amortization Impairment loss on assets held for sale Impairment loss on goodwill - - Total costs and expenses Loss from continuing operations ) Other expense, net ) Net loss from continuing operations before income taxes ) Income tax benefit (expense) 60 ) 23 ) Net loss from continuing operations ) Loss from discontinued operations, net of tax - ) - ) Net loss ) Comprehensive loss Employee benefit plan adjustment, net of tax - 3 - 3 Foreign currency translation adjustment 16 ) 1 ) Comprehensive loss $ ) $ ) $ ) $ ) Loss per share (1) Basic and diluted (continuing operations) $ ) $ ) $ ) $ ) Basic and diluted (discontinued operations) - ) - ) Weighted-average common shares used in the computation ofloss per share (1) Basic and diluted All outstanding share amounts and computations using such amounts have been retroactively adjusted to reflect the June 3, 2014 one-for-ten reverse stock split. See Notes to Condensed Consolidated Financial Statements 2 SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Loss from discontinued operations, net of tax - Depreciation and amortization Provision for doubtful accounts Stock based compensation Deferred income taxes ) Impairment loss on assets held for sale Impairment loss on goodwill - Loss on sale of assets 54 26 Loss on sale of assets held for sale - Other (1 ) - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) ) Accounts payable, accrued expense and other current liabilities Other assets and non-current assets Net cash used in operating activities of continuing operations ) ) Net cash used in operating activities of discontinued operations ) ) Cash used in operating activities ) ) Investing activities Receivable due from sale of discontinued operations (including working capital adjustment) - Purchases of property and equipment ) ) Cash received on sale of property and equipment 54 Cash received on sale of assets held for sale - Restricted cash ) Cash (used in) provided by investing activities ) Financing activities Principal payments on debt ) ) Proceeds from debt issuances - Taxes paid related to income tax withheld on settlement of equity awards ) - Cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See Notes to Condensed Consolidated Financial Statements 3 SWISHER HYGIENE INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 — BASIS OF PRESENTATION The accompanying Condensed Consolidated Financial Statements have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and therefore do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements. The Company's Condensed Consolidated Financial Statements reflect all adjustments that management believes are necessary for the fair presentation of their financial position, results of operations, comprehensive loss and cash flows for the periods presented. The information at December 31, 2013 in the Company's Condensed Consolidated Balance Sheet included in this quarterly report was derived from the audited Consolidated Balance Sheet included in the Company's Annual Report on Form 10-K for the year ended December 31, 2013 filed with the SEC on March 17, 2014. The Company's 2013 Annual Report on Form 10-K is referred to in this quarterly report as the “2013 Annual Report.” This quarterly report should be read in conjunction with the 2013 Annual Report. Intercompany balances and transactions have been eliminated in consolidation. Tabular information, other than share and per share data, is presented in thousands of dollars. Certain reclassifications, including those described further inNote 3, “Prior Period Reclassification,” have been made to prior year amounts for consistency with the current period presentation. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses and disclosure of contingent assets and liabilities at the date of the Condensed Consolidated Financial Statements. Actual results could differ from those estimates and such differences could affect the results of operations reported in future periods. The Company's significant accounting policies are discussed in Note 1 of the Notes to Consolidated Financial Statements in our 2013 Annual Report. There have been no significant changes to those policies. On June 3, 2014, a one-for-ten reverse split of the Company's issued and outstanding common stock, $0.001 par value per share, became effective ("Reverse Stock Split"). Trading of the common stock on a post-Reverse Stock Split adjusted basis began at the open of business on the morning of June 3, 2014. All historic share and per share information, including earnings per share, in this Form 10-Q have been retroactively adjusted to reflect the Reverse Stock Split. Newly Issued Accounting Pronouncements In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2014-09, "Revenue from Contracts with Customers" (Topic 606). This ASU is intended to clarify the principles for recognizing revenue by providing a more robust framework for addressing revenue issues; improving comparability of revenue recognition practices; and providing more useful information to users of financial statements through improved revenue disclosure requirements. The provisions of this ASU are effective for interim and annual periods beginning after December 15, 2016.The Company is currently evaluating the impact of this ASU. NOTE 2 — DISCONTINUED OPERATIONS AND ASSETS HELD FOR SALE Discontinued Operations – Waste Segment The Company completed the sale of its Waste segment on November 15, 2012.For the six month period ended June 30, 2014, net cash used in operating activities of discontinued operations was $2.1 million and consisted of a $1.9 million payment for legal fees and the settlement of a contractual dispute that the Company accepted responsibility to resolve as a part of the sale of the Waste segment.For the six month period ended June 30, 2013, net cash used in operating activities of discontinued operations was $2.8 million and consisted of paymentsprimarily related to severance and professional fees associated with the sale of the Waste segment. 4 Assets Held For Sale During 2013, the Company commenced an active program to sell certain linen and dust operations that were determined to be under-performing, non-core businesses or routes. Additionally, a chemical manufacturing plant was closed in connection with the Company’s plant consolidation effort. In accordance with ASC 360, Property, Plant and Equipment, these assets have been classified as assets held for sale in the Condensed Consolidated Balance Sheet and the assets were adjusted to the lower of historical carrying amount or fair value.Fair value is based on the estimated sales price, less selling costs,of the assets.Estimates ofthe net sales proceedsare derived using Level 3 inputs, including the Company’s estimates related toindustry multiples of revenues or operating metrics, the status of ongoing sales negotiations and asset purchase agreements where available.The Company’s estimates of fair value require significant judgment and are regularly reviewed and subject to change based on market conditions, changes in the customer base of the operations or routes and our continuing evaluation as to the facility's acceptable sales price. During the second quarter of 2014, the Company updated its estimates of the fair value of certain routes and operations to reflect events that occurred during the period, resulting in an impairment loss of $1.0 million for the three months ended June 30, 2014.The cumulative impairment loss for the six months ended June 30, 2014 was $3.0 million, of which $1.7 million was attributable to a reduction in the estimate of net sales proceeds for a linen processing operation.The factors driving this reduction were the cancellation notificationsreceived during April and May 2014from threemajor customers resulting in a significant loss of forecasted revenue; and the operation’s first quarter losswhich was in excess of the Company’s estimates. The resulting revisions to estimates of fair value for this operation considered these developments as well asdiscussions with potential buyers. The Company completed several sales transactions during the six months ended June 30, 2014, which resulted in the receipt of $1.1 million in cash and the remainder in receivables.A loss on these sales of $0.8 million was incurred and the Company wrote off $0.5 million of a receivable balance for sales proceeds that were contingent on post-closing revenues of previously sold routes that were lower than estimated.The total loss of $0.2 million and $0.8 million for the three and six months ended June 30, 2014, respectively, is included in “Other expense, net” in the condensed consolidated statements of operations and comprehensive loss. None of the disposal groups that could be classified as discontinued operations were material, individually or in the aggregate, to the Company’s consolidated financial statements and therefore these results were not separately classified in discontinued operations.The remaining portfolio of assets held for sale did not meet the criteria for discontinued operations as they did not represent operations and cash flows that are clearly distinguished, operationally and for financial reporting purposes. Additionally, the Company anticipates maintaining continuingrevenues with respect to a the majority of the sold routes and or customers through the sale of chemical, paper and its other core hygiene and sanitizing products and services. The2013 annual revenue attributable to the linen assets held for sale and the sold linen assets was $14.1million.For the three and six months ended June 30, 2014, linen related revenue attributable to the linen assets held for sale and the sold linen assets was $1.1 million and $2.5 million, respectively, and $3.8 million and $7.4 million for the three and six months ended June 30, 2013, respectively.The Company expects that the majority of the sales transactions, related to the remainder of the assets held for sale, will be completed within the next three months. The major classes of the assets held for sale are as follows: June 30, December 31, Property and equipment, net $ $ Goodwill - Customer relationships, net Other, net - 5 Total $ $ 5 NOTE 3 — PRIOR PERIOD RECLASSIFICATION In the first quarter of 2014, the Company began implementing a realignment of its field service and sales organization and as a result the primary function of certain job titles has shifted from primarily a sales to a service focus.The additional service activities involve more frequent field visits to perform preventative maintenance, repairs, evaluation of product and service solutions and required inventory levels.This realignment of the field service and sales organization is being implemented in stages during 2014.Payroll expense related to these job titles was historically classified within “Selling, general and administrative expenses” in the Condensed Consolidated Statement of Operations and Comprehensive Loss, based on the primary job focuses of sales and administration.Based on the changes in the job functions, the related payroll expense will be classified within “Route expense”, which the Company defines as the employee costs incurred to provide service and deliver products to customers.To facilitate comparability between the periods presented in the Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended June 30, 2013, certain selling, general and administrative expenses have been reclassified to route expense to conform to the current period’s presentation as follows: $2.9 million increase in route expense from $11.3 million to $14.2 million and a $2.9million decrease in selling, general and administrative expense from $27.0 million to $24.1 million.The reclassifications for the six months ended June 30, 2013 were $5.6 million increase in route expense from $21.8million to $27.4 million and a $5.6 million decrease in selling, general and administrative expense from $57.1 million to $51.5 million.There was no impact to loss from continuing operations, net loss or loss per share as a result of the 2013 reclassifications. NOTE 4— GOODWILL AND OTHER INTANGIBLE ASSETS Changes in goodwill for the six months ended June 30, 2014 are as follows: Goodwill Gross carrying Accumulated Net carrying amount impairment amount Balance- December 31, 2013 $ $ ) $ Impairment loss - ) ) Balance – June 30, 2014 $ $ ) $ - The Company’s accounting policy is to perform an annual goodwill impairment test in the fourth quarter or more frequently whenever events or circumstances indicate that goodwill or the carrying value of intangible assets may not be recoverable.On a quarterly basis, we monitor the key drivers of fair value to detect the existence of indicators or changes that would warrant an interim impairment test for our goodwill and intangible assets.Due to a shortfall in sales compared to expectations in the quarter ended June 30, 2014, the Company elected to bypass the qualitative analysis step and proceed directly to step 1 of the goodwill impairment test.Step 1 of the goodwill impairment test was performed with the assistance of an independent valuation specialist using the discounted cash flow method (“DCF”.)Based on this analysis, it was determined that the Company’s net book value exceeded its fair value thereby necessitating the performance of step 2 of the goodwill impairment test.The decrease in estimated fair value is driven by lower actual revenue compared to 2014 projections.The growth rates for the second half of 2014 and the first half of 2015 were revised to reflect the lower revenue during the six months ended June 30, 2014.The effect of these revisions resulted in a loss of estimated fair value resulting in a write-off of the remaining goodwill balance with a non-cash impairment charge of $5.8 million.It was concluded there was no impairment of intangible assets as of June 30, 2014. Amortization expense on finite lived intangible assets for the six months ended June 30, 2014 and 2013 was $4.0million and $4.2 million, respectively. 6 NOTE 5 — INVENTORY Inventory, net of reserves, as of June 30, 2014 and December 31, 2013 consisted of the following: June 30, December 31, Finished goods $ $ Raw materials Work in process Total $ $ NOTE 6 — EQUITY On May 15, 2014, a reverse stock split of the Company’s issued and outstanding common stock (the “reverse stock split”) at a ratio of one-for-ten was approved by the Company’s stockholders.The Reverse Stock Split became effective June 3, 2014 pursuant to a Certificate of Amendment to the Company’s Amended and Restated Certificate of Incorporation filed with the State of Delaware.The Company is authorized in its Amended and Restated Certificate of Incorporation to issue up to a total of 600,000,000 shares of common stock at a par value of $.001 per share and 10,000,000 shares of preferred stock at a par value of $.001 per share. The Company’s common stock continues to trade on the Nasdaq Capital Market under the symbol SWSH under a new CUSIP number.In the Condensed Consolidated Balance Sheets, the Equity section has been retroactively adjusted to reflect the reverse stock split for all periods presented by reducing the line item Common stock and increasing the line item Additional paid-in capital, with no change to Equity in the aggregate. Changes in equity for the six months ended June 30, 2014 consisted of the following: Balance at December 31, 2013 $ Stock based compensation Foreign currency translation adjustment 1 Shares withheld related to income taxes on RSUs ) Purchase of fractional shares (2
